DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Okabe (U.S. Patent Application Publication No. 2019/0148251) in view of Hasebe (U.S. Patent Application Publication No. 2002/0084518)


Regarding claim 1.    A semiconductor device comprising:
Okabe discloses: 
a lead frame (2)having a projection portion  the 5 projection portion having an upper face and a side face(2a and side faces left and right of 2);
a semiconductor chip (1)provided above the projection portion(1 above 2); and
a bonding material (3)provided between the projection portion and the semiconductor chip(3 between 1 and 2), the bonding material being in contact with the upper face and 
Okabe does not disclose: 
a lead frame having a projection portion  
Hasebe Discloses fig. 1: 
a lead frame having a projection portion  (area between 20 with 3 disposed thereon)
Hasebe discloses that the groove helps regulate the solder paste disposed under the chip, see [0085].  Thus, it would have been obvious to modify Okabe in view of Hasebe’s teaching to include the groove 20 to regulate the solder paste under Okabe’s chip, and the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2.   
Okabe does not disclose: 
 The semiconductor device according to claim 1,
15 wherein 0.7Si 1 S2 1 0.9S; is satisfied, where Si is an area of a chip face of the semiconductor chip and S2 is an area of the upper face of the projection portion.
However in related art, Hasebe discloses; that the placing of the grove, relative to the chip, may be modified to obtain a desired result, see [0094]. Based on this, one having ordinary skill in the art may optimize the placement of 20 relative to the chip, to obtain a desired result, (amount of Ag on the leadframe).  Thus, it would have been obvious to optimize the result effective variable of the placement of the groove to obtain the 

Regarding claim 3.
Okabe discloses: 
    The semiconductor device according to claim 2,
 wherein a shape of the chip face and a shape of the upper face are similar to each other. (See Fig. 4, 2 similar shape to 1.)

Regarding claim 4.    
Okabe discloses all of the features of claim 1. 
Okabe does not disclose: 
The semiconductor device according to claim 1, v/herein the projection portion has a height of 2 0 pm. Or 25 more and 35 pm or less.
However in related art, Hasebe discloses; that the height of the grove, relative to the chip, may be modified to obtain a desired result, see [0085]-[0086], [0129]-[0130]. Based on this, one having ordinary skill in the art may optimize the placement of 20 relative to the chip, to obtain a desired result, (amount of Ag on the leadframe).  Thus, it would have been obvious to optimize the result effective variable of the placement of the groove to obtain the desired results, and the features of claim 4 would have been obvious to one having ordinary skill in the art. See MPEP 2144.



Okabe discloses all of the features of claim 1. 
Okabe does not disclose: 
The semiconductor device according to claim 1, wherein an angle formed by a side face of the projection portion and an upper face of the lead frame around the  30 projection portion is greater than degrees.
In related art, Hasebe discloses: 
The semiconductor device according to claim 1, wherein an angle formed by a side face of the projection portion and an upper face of the lead frame around the  projection portion is greater than degrees.(see fig. 2, 20 having angle greater than 90) Thus, it would have been obvious to modify Okabe in view of Hasebe’s teaching to include the groove 20 to regulate the solder paste under Okabe’s chip, and the features of claim 5 would have been obvious to one having ordinary skill in the art. 


Regarding claim 6.  
Okabe discloses all of the features of claim 1. 
Okabe does not disclose: 
  The semiconductor device according to claim 1, 'wherein the lead frame has an upper face of the lead frame around the projection portion, and the bonding material is in contact with the upper face of the lead frame around the projection portion.
In related art, Hasebe discloses: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898